Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160726                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160726
                                                                    COA: 350791
                                                                    Roscommon CC: 18-008042-FH
  JASON WARREN BRACKNEY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 31, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J. (concurring).

         I concur in the Court’s order denying defendant’s application for leave to appeal.
  I write separately, however, to express that such denial is without prejudice to
  defendant’s ability to file a motion for relief from judgment under MCR Subchapter
  6.500 based on any claim relating to the issue of whether defendant was deprived of his
  Sixth Amendment right to the effective assistance of counsel when his trial attorney
  failed to file an interlocutory appeal of the trial court’s order(s) denying defendant’s
  motion to suppress evidence or negotiate a conditional plea, as well as the issue of
  whether appellate counsel was ineffective for not raising these issues on appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
           a0513
                                                                               Clerk